UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6375



SYLVIA IPOCK WHITE,

                                           Petitioner - Appellant,

          versus


CAROLYN CALDWELL, Superintendent of North
Carolina Correctional Institute for Women,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, District
Judge. (CA-97-274-5-F)


Submitted:   June 16, 1998                 Decided:    June 30, 1998


Before ERVIN, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sylvia Ipock White, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sylvia Ipock White seeks to appeal the district court's order

denying relief on her petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998). We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. White v. Caldwell, No. CA-97-274-5-F

(E.D.N.C. Jan. 27, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2